Citation Nr: 0739662	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atrophy, left lower extremity, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946 and from August 1950 to September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007; a transcript of the hearing is associated with the 
claims file.  At this hearing, the veteran submitted 
additional evidence consisting of VA treatment records dated 
from January 1998 to May 2007.  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Additionally, he waived AOJ consideration of additional VA 
treatment records dated prior to 1998 to be obtained by the 
Board via the RO.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

At the June 2007 hearing, the veteran moved that his case be 
advanced on the docket.  Good cause shown, namely the 
veteran's advanced age, the motion was granted.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that in the August 2006 statement of the 
case, the RO reopened the veteran's claim and then denied 
entitlement to service connection for atrophy, left lower 
extremity on the merits.  As reflected in the 
characterization of the issue on the first page of this 
decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the veteran, he is not prejudiced by the Board's 
actions.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).

The issue of entitlement to service connection for atrophy, 
left lower extremity is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in April 1951, the RO 
denied a claim for service connection for atrophy, left lower 
extremity.

2. Evidence added to the record since the final April 1951 RO 
denial is new and material in that it raises a reasonable 
possibility of substantiating the veteran's claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for atrophy, left lower 
extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the veteran's service 
connection claim herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)) and the implementing 
regulations.

In an April 1951 rating decision, the RO determined that 
atrophy, left lower extremity was not shown to have been 
incurred in service, and, therefore, denied service 
connection.  The veteran was advised of the decision and his 
appellate rights.  Thereafter, the veteran's application to 
reopen his claim of entitlement to service connection for 
atrophy, left lower extremity was first received in April 
2005.  Thus, the April 1951 decision is final.  38 U.S.C. 
§ 709 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008 (1951) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for atrophy, left lower 
extremity in April 2005, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an April 1951 rating decision, the RO determined that 
atrophy, left lower extremity was not shown to have been 
incurred in service.  Since that decision, the veteran has 
submitted copies of his Marine Corps medical records, 
February 2002 VA treatment records, documents related to the 
veteran's physical evaluation and subsequent denial of 
promotion in service, as well as personal statements dated in 
June 2001, March 2005, May 2005, and March 2006.  Although 
the records and documents submitted are duplicative of 
information considered in the April 1951 rating decision, and 
are therefore not new and material, the veteran's contentions 
in his March 2005 and March 2006 statements are new and 
material in that they relate to an unestablished fact 
necessary to substantiate the claim, specifically that the 
veteran's left leg atrophy was the result of a preexisting 
disorder, infantile paralysis, rather than incurred in 
service.  

Additionally, at the June 2007 hearing, the veteran testified 
that he had no indications of his left leg disorder until he 
started experiencing pain in the left side of his body in 
1945 while in service; therefore, he contended that the 
disorder was aggravated in service. Although lay persons are 
not competent to offer opinions as to medical causation, they 
are competent to offer eyewitness accounts that do not 
require specialized knowledge, and to describe symptoms of an 
injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
Such evidence of the onset of symptomology in service raises 
a reasonable possibility of substantiating the claim by 
addressing the question of a nexus between the veteran's 
atrophy, left lower extremity and his service.  Accordingly, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
atrophy, left lower extremity.





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for atrophy, left lower 
extremity, the appeal to this extent is allowed, subject to 
further action as discussed below.


REMAND

The veteran contends that his atrophy, left lower extremity 
is the result of in-service aggravation of his infantile 
paralysis.  The Board determines that a remand is required in 
order to obtain outstanding, relevant VA treatment records 
and to schedule a VA examination.

At his June 2007 hearing, the veteran indicated that he had 
been receiving treatment at the VA facility in Bay Pines 
since 1991.  The veteran waived AOJ consideration of 
additional VA treatment records, which the undersigned VLJ 
requested from the RO.  Specifically, records from 1991 to 
1998 were to be copied and submitted to the Board for 
consideration.  The Board observes, however, that the 
additional records received were dated from November 1998 to 
the present.  Thus, as records dated from 1991 to 1998 are 
still outstanding, the Board determines that a remand is 
necessary to allow VA an opportunity to fulfill its duty to 
assist.

Additionally, the Board notes that an April 1945 service 
medical record reports infantile paralysis at age one-and-a-
half, but there is no medical evidence of record to support 
that statement.  Therefore, the veteran should be requested 
to submit or identify for VA to obtain any evidence the 
veteran had a preexisting disorder of infantile paralysis.  

Finally, he should be scheduled for a VA examination to 
determine the nature and etiology of his atrophy, left lower 
extremity.  

Accordingly, the case is REMANDED for the following actions:

1.	Copies of Bay Pines VA treatment 
records, dated from 1991 to 1998 should 
be obtained. 

2.	The veteran should be invited to submit 
any evidence related to his infantile 
paralysis or identify such evidence and 
provide VA with a release for the 
records.

3.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his atrophy, left lower 
extremity.  The claims file should be 
available for review by the examiner, 
and such review should be noted in the 
examination report.  

After the findings on examination and 
review of the record, the examiner 
should render an opinion as to whether 
the veteran's atrophy, left lower 
extremity atrophy is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service and state 
a rationale for such opinion.    

Additionally, the examiner should 
consider whether the veteran's atrophy, 
left lower extremity is a result of his 
infantile paralysis, which preexisted 
service, and if so, whether the 
atrophy, left lower extremity atrophy 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), a result of in-
service aggravation of the veteran's 
preexisting disorder and state a 
rationale for such opinion. 
4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2006 
statement of the case.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


